Citation Nr: 1631103	
Decision Date: 08/04/16    Archive Date: 08/11/16

DOCKET NO.  06-01 594	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico

THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include as due to service-connected migraine headaches, and tinnitus.  

[The issue of entitlement to an effective date earlier than August 24, 2011, for the grant of a 30 percent rating for migraine headaches will be addressed in a separate decision with a separate docket number to be issued concurrently.]

REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Esq.


ATTORNEY FOR THE BOARD

J. L. Wolinsky Associate Counsel


INTRODUCTION

The Veteran had active military service from November 1990 to July 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  

A Board decision in April 2009 denied the Veteran's claim for service connection for a psychiatric disorder.  The Veteran thereafter appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In an Order dated in May 2010, the Court granted a Joint Motion for Partial Remand (JMPR) by the Veteran and VA General Counsel, to vacate the Board's decision and remand the case for readjudication in accordance with the JMR/JMPR.  The Board remanded the Veteran's claim thereafter in September 2010.
  
This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.




REMAND

Although the Board regrets further delay, the Board has determined that additional development is warranted.

Once VA has provided a VA examination, it is required to provide an adequate one, regardless of whether it was legally obligated to provide an examination in the first place.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  A medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007). 

Throughout the appeal period the Veteran has argued that his psychological disorder is secondary to his service-connected disabilities, including medication taken for those disabilities.  During inactive duty for training, the Veteran experienced a fall which rendered him unconscious, which is also the premise of the Veteran's claim on a direct basis.  The Veteran submitted medical information linking psychological symptoms to chronic headaches experienced after a post-traumatic, or post-concussion incident.  In the Veteran's Form 9, he specifically noted that he included literature which linked his tinnitus and headaches to his nervous conditions.  

In October 2012, the Veteran's representative argued in response to the August 2012, Supplemental Statement of the Case (SSOC).  The Veteran's representative argued that the October 2011 VA examination which was ordered pursuant to the September 2010 Board remand, did not provide an adequate rationale for the examiner's conclusion, and that the examiner relied on an inaccurate factual premise.  The Veteran's representative requested a new opinion, which specifically considers the Veteran's service-connected conditions, and medications taken for those conditions.  A June 2016 letter from the Veteran's representative reiterated the prior arguments and request. 

The Board also notes that the Veteran's Report of Medical History from July 1992 while in the Army Reserve shows that the Veteran noted that he had frequent trouble sleeping, and depression or excessive worry.

In the present case, the Board notes that the record contains an October 2011 examination.  However, the examiner failed to note the July 1992 Report of Medical History, and thus incorrectly stated that there were no psychiatric complaint's within one year of discharge.  See Reonal v. Brown, 5 Vet. App. 458 (1993).  Furthermore, the examiner failed to offer rationale to the conclusion that the Veteran's psychiatric diagnosis was not caused or aggravated by the Veteran's service-connected disabilities.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (noting that most of the probative value of a medical opinion comes from its reasoning).  The medical opinion also failed to discuss the impact of the Veteran's prescribed medications.  Thus, an addendum opinion should be obtained.  

A discussion of the impact of the Veteran's in-service trauma should also be discussed, to determine if the Veteran's psychological disability is related to service on a direct basis.  See Szemraj v. Principi, 357 F.3d 1370 (Fed. Cir. 2004); Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009) (when determining service connection, all theories of entitlement, direct and secondary, must be considered.).   

Updated VA treatment records should be obtained as well.  Bell v. Derwinski, 2 Vet. App. 611 (1992).    


Accordingly, the case is REMANDED for the following action:

1.  Obtain updated VA treatment records. If such records are unavailable, the Veteran's claims file must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  Obtain an addendum opinion to the October 2011 mental disorders examination.  The claims folder must be made available to and be reviewed by the examiner.  All appropriate test and studies should be accomplished and all clinical findings should be reported in detail.

a. Based on the evidence of record, can it be determined with a reasonable degree of medical certainty that the Veteran has a diagnosable psychological condition?  

If the Veteran has developed any such disorder, is it at least as likely as not (50 percent or greater probability) that this disorder had its onset during service, or was otherwise caused by any incident that occurred during service, including the Veteran's trauma which rendered him unconscious while on inactive duty to training?

b. Is it at least as likely as not (50 percent or greater probability) that the Veteran's migraine headaches, or medication taken for migraine headaches is the cause of any currently diagnosed psychological disorder?

c. Is it at least as likely as not (50 percent or greater probability) that the migraine headaches, or medication taken for migraine headaches caused a worsening of any currently diagnosed psychological disorder, beyond the normal progress of that disease?

d. If such aggravation is found, the examiner should determine: (1) the baseline manifestations of the Veteran's diagnosed psychological disorder; and (2) the increased manifestations that are proximately due to the Veteran's service-connected migraine headaches.

e. Is it at least as likely as not (50 percent or greater probability) that the Veteran's tinnitus is the cause of any currently diagnosed psychological disorder?

f. Is it at least as likely as not (50 percent or greater probability) that the Veteran's tinnitus caused a worsening of any currently diagnosed psychological disorder, beyond the normal progress of that disease?

g. If such aggravation is found, the examiner should determine: (1) the baseline manifestations of the Veteran's diagnosed psychological disorder; and (2) the increased manifestations that are proximately due to the Veteran's service-connected tinnitus.

The examiner should explain the reasons and bases for each opinion provided.  In this regard, a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

3.  Thereafter, readjudicate the claim for service connection for an acquired psychiatric disorder, to include as due to service-connected migraine headaches, and tinnitus.  If the benefits sought on appeal remains denied, the Veteran and his representative should be issued a supplemental statement of the case, and given an opportunity to respond before the case is returned to the Board.
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEBORAH W. SINGLETON
 Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




